                     Case 1:18-cv-11386-VSB-KHP Document 245 Filed 04/21/21 Page 1 of 2

                                                        LAW OFFICES
                                         GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         PATENT, COPYRIGHT AND TRADEMARK MATTERS                   HARRY J. GWINNELL◊

                                                                                                        04/21/2021
BRUCE H. BERNSTEIN                                                                                  JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                  1950 ROLAND CLARKE PLACE                          KENNETH H. SALEN ◊
ARNOLD TURK ∆                                       RESTON, VA 20191-1411                           SOK K. HONG ◊
MICHAEL J. FINK                                                                                     TAI KONDO 
STEPHEN M. ROYLANCE ◊                                TEL: (703) 716-1191                            JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER
                                                     FAX: (703) 716-1180                            GARY M. JACOBS ◊
WILLIAM E. LYDDANE                                                                                  JAMES A. GROMADA
WILLIAM S. BOSHNICK *                           EMAIL: gbpatent@gbpatent.com                        SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                               ALI M. IMAM *
P. BRANKO PEJIC *                                    www.gbpatent.com                               CHAD E. GORKA
DANIEL B. MOON
                                                                                                    CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                    JAMES A. DONEGAN 
ENOCH PEAVEY
                                                                                                    CHRISTIAN MANNINO *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                    DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
                                                                                                          _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊
                                                      April 21, 2021
GARY V. HARKCOM *◊                                                                                  * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                        OTHER THAN VA
                                                                                                    
                                                                                                        REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                    ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
NAOKO OHASHI *                                             In light of the jointly filed Agenda     ∆ SENIOR COUNSEL

                                                           Letter recently received by the
                                                           Court, Plaintiff's application is
                                                           DENIED as moot.
          VIA ECF
          Hon. Katharine H. Parker
          United States Magistrate Judge, Southern District of New York
          Daniel Patrick Moynihan Courthouse
          500 Pearl Street, Room 750
          New York, New York 10007
                                                                                                         04/21/2021
                      Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

          Dear Magistrate Judge Parker:

                  We represent Plaintiff Spectrum Dynamics Medical Limited (“Spectrum”) in the above-
          referenced action, and we write pursuant to Rule I.a of Your Honor’s Individual Rules of Practice
          in Civil Cases (“Rules”) to request a one day extension, until April 22, to file the Agenda Letter
          currently due today, April 21. [D.I. 147]. Spectrum apologizes for the late notice, but we only
          learned yesterday evening that counsel’s computer servers will be going down for maintenance
          this afternoon between 4 and 5 pm, and will be down for a few hours; this schedule was based
          upon hardware and vendor availability and is outside of counsel’s control. Upon receiving this
          information, Spectrum promptly asked Defendants if they would consent to the one day extension,
          and received Defendants’ objection at approximately 10 pm last night.

                  Spectrum will work with Defendants to complete the Agenda Letter before the server
          outage, and only writes out of an abundance of caution as (i) the parties have not yet completed
          and filed an Agenda Letter before 5 pm, and (ii) Defendants this morning provided amended
          sections to their portion of the draft letter provided yesterday, requiring Spectrum to draft and
          discuss internally an additional response.

                 Spectrum again apologizes for the late notice, and asks Your Honor’s indulgence of an
          additional day, until April 22, to submit the Agenda Letter.
       Case 1:18-cv-11386-VSB-KHP Document 245 Filed 04/21/21 Page 2 of 2


Hon. Katharine H. Parker                   April 21, 2021                      Page -2-


                                                     Respectfully submitted,

                                                     /P. Branko Pejic/

                                                     P. Branko Pejic

cc:      All counsel of record (via ECF)




5237166.v1
